 



Exhibit 10.1
ACKNOWLEDGEMENT AND AMENDMENT
REGARDING EMPLOYMENT AGREEMENT
     Reference is made that certain Employment Agreement (“Employment
Agreement”) between ARTISTdirect, Inc., a Delaware corporation (the “Company”)
and Jon Diamond (“Employee”), effective July 28, 2005. Capitalized terms used
herein and not defined shall have the meanings given to them in the Employment
Agreement.
     For valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto acknowledge and agree that the date “March 1, 2006” set forth
in the second sentence of Section 2 of the Employment Agreement shall be deleted
and replaced with “July 1, 2006.”
     Except as expressly set forth in this Acknowledgement and Amendment, the
terms and provisions of the Employment Agreement shall continue unmodified and
in full force and effect. This Acknowledgement and Amendment shall be governed
and construed under the laws of the State of California, and shall be binding on
and shall inure to the benefit of the parties and their respective successors
and permitted assigns.
     IN WITNESS WHEREOF, the parties hereto have duly executed this
Acknowledgement and Amendment, effective as of the 3rd day of February, 2006.

          “EMPLOYEE”   “COMPANY” Jon Diamond   ARTISTdirect, Inc.
 
       
     /s/ Jon Diamond
  By:   /s/ Frederick W. Field
 
       
Jon Diamond
      Frederick W. Field
 
  Its:   Chairman

